DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Withdrawn Rejections
The rejection of claims 186-195, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendments cancel claims 185-195.  As such, the rejection is rendered moot.
The rejection of claims 176-184 and 186-194, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  The amendment to the claims remove the subject matter deemed to lack written description.

Upon reconsideration of the specification as originally filed and the pending amended claims, an additional new matter rejection is needed:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 176-184 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims are directed to a method that identifies a candidate reprogramming factor as a substitute for Klf in reprogramming a somatic cell to a pluripotent cell comprising contacting a somatic cell with a candidate reprogramming agent in combination with reprogramming agents Sox2 and Oct4, but not Klf4 or c-Myc, measuring DNA methylation of a region of the somatic cells; and identifying the candidate reprogramming agent as a substitute for Klf4 in a reprogramming cell fi the DNA methylation of the region is less than a reference level of DNA methylation.
A search of the specification and claims as originally filed fail to elucidate any literal recitation of the amended claims.  As such, the specification does not provide explicit written description of the amended claims.  The closest reference to the amended claims found in the original specification is as follows:
Pages 96, last paragraph to page 98, first paragraph:
The present invention also provides methods for identifying an agent that reprograms somatic cells to a less-differentiated state, as well as the agents thus identified. In one embodiment, the methods comprise contacting the engineered or selected somatic cells of the invention with a candidate agent, selecting for cells that express the appropriate selectable marker. The presence of cells that express the appropriate selectable marker indicates that the agent reprograms somatic cells. Such an agent is referred to as a “reprogramming agent” or “an agent that reprograms cells” nor purpose of this application. In some embodiments of the invention the reprogramming agent is not Sox2, Oct4, c-myc, Klf4 or Nanog.
In a further embodiment, the methods comprise contacting the engineered somatic cells of the invention with a candidate agent, selecting for cells that express the appropriate selectable marker, and assessing the cells so selected for pluripotency characteristics. The presence of a complete set of pluripotency characteristics indicates that the agent reprograms somatic cells to become pluripotent.
In a further embodiment the invention provides a method of identifying an agent that reprograms somatic cells to a less differentiated state, the method comprising steps of: (a) contacting somatic cells with a candidate reprogramming agent, wherein the somatic cells are sensitive to reduced DNA methylation; and (b) determining whether more of the cells are resistant to reduced DNA methylation than would be expected if the agent does not reprogram somatic cells, wherein the candidate reprogramming agent is identified as a reprogramming agent if more of the cells are resistant to reduced DNA methylation than would be expected if the candidate reprogramming agent does not reprogram somatic cells. In certain embodiments the method comprises maintaining the cells in culture under conditions of reduced DNA methylation and determining whether more of the cells survive than would be expected if the agent does not reprogram somatic cells. In certain embodiments of the invention the cells are proliferating cells, i.e., they are not post-mitotic.

In a further embodiment the invention provides a method of identifying an agent that reprograms somatic cells to a less differentiated state, the method comprising steps of: (a) contacting somatic cells with a candidate reprogramming agent, wherein the somatic cells are sensitive to reduced DNA methylation; and (b) determining the amount of cells that are resistant to reduced DNA methylation, wherein an increased amount of cells that are resistant to reduced DNA methylation, as compared to a control, is indicative of the candidate agent being a reprogramming agent. The control may be a parallel sample that has not been treated with the candidate agent, or which has been treated with a candidate having a known effect (e.g., a positive effect, a negative effect, or no effect). Alternatively, the control may be a predetermined value for a particular assay.


	The above description from the specification does not describe identifying a candidate agent that is a substitute for Klf4, contact with reprogramming factors Sox2 and Oct4 and Sox2, and measuring DNA methylation of a region that indicates a candidate agent as a substitute for Klf4.  As such, the above description from the original specification does not provide explicit or implicit description for the instant claims.

Page 105, last paragraph to page 107, line 24:
In one embodiment of the invention, induced pluripotent cells for use in screening for candidate reprogramming agents are prepared by a method comprising providing one or more somatic cells that each contain at least one exogenously introduced factor that contributes to reprogramming of said cell to a pluripotent state, whereon each of said exogenously introduced factors is introduced using an inducible vector which is not subject to methylation-induced silencing and the expression of which is controlled by regulatory elements induced by distinct inducers (i.e., each exogenously introduced factor is separately inducible); (b) maintaining said one or more cells under conditions appropriate for proliferation of said cells and for activity of said at least one exogenously introduced factor for a period of time sufficient to reprogram said cell or to activate at least one endogenous pluripotency gene; (c) functionally inactivating said at least one exogenously introduced factor; (d) selecting one or more cells which display a marker of pluripotency; (e) generating a chimeric embryo utilizing said one or more cells which display a marker of pluripotency; (f) obtaining one or more somatic cells, e.g., differentiated somatic cells, from said chimeric embryo; (g) maintaining said one or more somatic cells under conditions appropriate for proliferation of said cells and for activity of said at least one exogenously introduced factor for a period of time sufficient to activate at least one endogenous pluripotency gene; and (h) differentiating between cells which display one or more markers of pluripotency and cells which do not In a preferred embodiment the exogenously introduced factors are sufficient for reprogramming in combination but insufficient if less than the combination is expressed. Subcombinations of the exogenously introduced factors can be inducibly expressed, and candidate reprogramming agents, e.g., libraries of agents, can be screened for their ability to substitute for the missing factor(s).

In some embodiments of the invention the reprogramming agent is selected from genes encoding Oct-4, Sox-2, c-Myc, and Klf4 and/or the proteins themselves. In some embodiments at least 2, 3, or all of said agents are introduced into somatic cells. One aspect of the invention comprises method of identifying alternate reprogramming agents. For example, 3 of said agents can be introduced into cells, thereby rendering such cells susceptible to reprogramming. The cells are then used in an inventive screening method to identify a fourth agent or combination of agents that reprograms the cells to an ES-like state. In one embodiment, the method is used to identify an agent that substitutes for c-myc. In one embodiment, the method is used to identify an agent that substitutes for Klf4. In one embodiment, the method is used to identify an agent that substitutes for Sox2. In one embodiment, the method is used to identify an agent that substitutes for Oct-4. In some embodiments the methods are practiced using human cells and human analogs of the relevant factors are expressed. In some embodiments the cells are the engineered cells of the present invention that contain an endogenous pluripotency gene linked to a selectable marker.

The above description from the specification does describe a method that screens for a substitute for any of the reprogramming factors including Klf4.  It also introduces exogenous reprogramming factors.  However, it does not measure DNA methylation of a region in the somatic cells and identify are reprogramming agent based upon with measurement in comparison to a control.  As such, the above description from the originally filed specification fails to provide explicit or implicit written description that supports the instant claims.
The present claims appear to be some kind of combination of the above two screening methods.  However, piecing together a new method from previously disclosed two individual methods does not constitute adequate written description for such a composite method claim, even if one could imagine it from the originally filed disclosure.
MPEP § 2163.05(II) states, “The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, “while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description.”).  

Thus, the claims are deemed to constitute new matter because the original specification and claims fail to provide explicit or implicit descriptive support for the pending, amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 176-184 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 176 recites, “reprogramming somatic cells to a pluripotent state” in the preamble and recites, “reprogramming somatic cells to a less differentiated state” in the body of the method.  The claim is indefinite because it is not apparent if the outcome of the method is narrowly limited to producing pluripotent cells or more broadly limited to less differentiated cells.
The remainder of the claims depend upon claim 176 and therefore also comprise the indefinite subject matter of claim 176.

 	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632